— In a medical malpractice action, defendant Catholic Medical Center of Brooklyn and Queens, Inc., appeals from an order of Supreme Court, Kings County, dated July 11, 1975, which, inter alia, granted plaintiffs leave to conduct examinations before trial although a statement of readiness had been filed. Order affirmed, with $50 costs and disbursements. In this malpractice action involving serious and permanent physical injuries and large special damages, plaintiffs should not be deprived of a meaningful day in court because of the dereliction of their counsel (Roberson v Fordham Rent-A-Car Corp., 38 AD2d 535). Furthermore, since the action has been marked off the trial calendar and a third-party claim has since been asserted by appellant, there will be no trial delay of the kind sought to be avoided by sections 675.1 and 675.6 of the rules of this court (22 NYCRR 675.1, 675.6; Grigorian v Paluszek, 22 AD2d 704). Consequently, it was not an abuse of discretion for Special Term to allow discovery to proceed herein. Rabin, Acting P. J., Latham, Margett, Christ and Shapiro, JJ., concur.